Citation Nr: 1415295	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1967.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2013, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Board regrets additional delay, but further development is necessary before the claim on appeal is adjudicated.  

The Veteran asserts that he has a low back disability as a result of his active service.  Specifically, the Veteran has stated that he injured his back while moving welding tanks in active service.  A review of the Veteran's service medical records shows that he injured his back in May 1966 and was diagnosed with low back strain, and was put on light duty and prescribed hydrotherapy for three days.

At a July 2011 VA examination, the examiner opined that the Veteran's degenerative arthritis of the lumbar spine with intervertebral disc syndrome was less likely than not due to the in-service injury which occurred in May 1966, and that a 2001 injury while moving boats at a boat show likely contributed to the current back condition.  The examiner based that opinion partly on the fact that there was no post-service evidence of treatment for low back problems until 2001, when the Veteran began seeing a chiropractor following the boat show back injury.  

In November 2011 the Veteran submitted a statement from a chiropractor regarding his back disability, accompanied by copies of spine X-rays, and a record of treatment that shows that the Veteran reported low back pain after stepping over a cable in March 1986. 

The Board finds that the July 2011 examination is incomplete.  The examiner did not consider the Veteran's report of continuity of symptomatology of a low back disability since service, instead relying impermissibly on the lack of evidence of treatment since active service.  Furthermore, additional evidence has been received that shows treatment for back complaints prior to 2001.  Therefore, that examination opinion was based on an inaccurate factual premise that no back treatment was shown after service prior to 2001.  Once VA undertakes the effort to provide an examination, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another examiner to determine the nature and etiology of any current low back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all medical providers who have treated him for a low back disability since 2011.  Obtain any treatment records that are not of record and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination of the low back disability by a medical doctor who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is related to service, or to complaints of and treatment for low back problems during service.  The examiner should consider the Veteran's medical, occupational, and recreational history since service, and his claims of continuing symptoms since service.  The examiner should consider the lay statements regarding post-service low back problems.  

3. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

